Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-19 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10/992815. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,039,027 B2 by Bridgelall (hereafter referred to as Bridgelall), in view of US 2007/0094691 A1 by Gadzinski).
Regarding claim 1, Bridgelall teaches an electronic communications system (~ see at least col. 1 lines 25-31) comprising:
a mobile network (~ see at least Fig. 2 (205)) to provide communications between a plurality of mobile communications devices (~ see at least Fig. 2 (232, 234, 236, 242, and 244) and a wide-area internet protocol (IP) network, wherein mobile 
a wireless local-area network (WLAN) (~ see at least Fig. 2 (201)) to provide communications between the plurality of mobile communications devices (~ see at least Fig. 2 (232, 234, 236, 242, and 244) and a wide-area IP network (~ see at least Fig. 2);
a Voice over Internet Protocol (VoIP} service coupled to the mobile network and the WLAN via the wide-area IP network (~ see at least Fig. 2), wherein the plurality of mobile communications devices (~ see at least Fig. 2 (232, 234, 236, 242, and 244) are associated with VoIP telephone numbers;
a public switched telephone network (PSTN) (~ see at least Fig. 2 (209)) coupled to the plurality of mobile communications devices (~ see at least Fig. 2 (232, 234, 236, 242, and 244) and coupled to the VolP service (~ see at least Fig. 8).
Although Bridgelall teaches a quality of service (QoS) server coupled to the plurality of mobile communications devices via the wide-area IP network for determining quality of data channels to a mobile communications device via the mobile network and to the mobile communications device via the WLAN (~ see at least col. 15 lines 62-col. 16 line 6), Bridgelall does not appear to specifically teach wherein a voice calls carried over one of the mobile network, the WLAN, and the PSTN depending on the quality of the data channels.
In the same field of endeavor, Gadzinski teaches wherein a voice calls carried over one of the mobile network, the WLAN, and the PSTN depending on the quality of the data channels (see at least [0107]).


Regarding claim 2, Bridgelall in view of Gazdzinski teaches the system of claim 1.  In addition, Bridgelall teaches wherein the QoS server is configured determine a quality of a data channel to the mobile communications device via the WLAN based on at least one of: data packet loss, data packet latency, and data packet jitter (~ see at least ¶ [0107]).

Regarding claim 4, Bridgelall in view of Gazdzinski teaches the system of claim 1.  In addition, Bridgelall teaches the system further comprising a communications routing system coupled to the mobile network and coupled to the WLAN via the wide area /P network, the communications routing system configured to route a voice call over a designated channel, the designated channel selected from: a data channel to the mobile communications device via the mobile network, a data channel! ta the mobile communications device via the WLAN, and a voice channel via the PSTN (~ see at least Fig. 12).

Regarding claim 5, Bridgelall in view of Gazdzinski teaches the system of claim 4.  In addition, Bridgelall teaches wherein the communications routing system is configured select a data channel to the mobile communications device via the WLAN as 

Regarding claim 6, Bridgelall in view of Gazdzinski teaches the system of claim 5.  In addition, Bridgelall teaches wherein the communications routing system is configured to select as the designated channel the data channel having higher quality (~ see at least col. 5 lines 55-65).

Regarding claim 7, Bridgelall in view of Gazdzinski teaches the system of claim 5.  In addition, Bridgelall teaches wherein the communications routing system is configured to select the voice channel via the PSTN as the designated channel when the quality of data channels does not meet a pre-determined threshold value (~ see at least col. 5 lines 55-65).

Claims 3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bridgelall, in view of Gadzinski as applied to claim 1 above, further in view of US 6,917,587 B1 by Sarkar et al. (hereafter referred to Sarkar).
Regarding claim 3, Bridgelall in view of Gazdzinski teaches the system of claim 2. 
Bridgelall in view of Gadzinski does not appear to specifically teach wherein the QoS server is further configured to determine a quality of another data channel to the mobile communications device via the mobile network.
wherein the QoS server is further configured to determine a quality of another data channel to the mobile communications device via the mobile network (see at least col. 3 lines 49-55).
It would have been obvious to one having ordinary skill in the art before the
effective filing date to modify the combination of Bridgelall in view of Gazdzinski with Sarkar in order to reduce or eliminate problems associated with recovering a call resource from a call session problem associated with recovering a call resource from a call session (Sarkar col. 1 lines 29-37).

Regarding claim 8, Bridgelall in view of Gazdzinski teaches the system of claim 5.  
Bridgelall in view of Gazdzinski does not appear to specifically teach wherein when the voice call has been established over the designated channel, the QoS server is further configured to send and receive heartbeat packets over the designated channel periodically during the voice call and to determine a real-time quality of the designated channel based on at least one of: heartbeat packet loss, heartbeat packet latency, and heartbeat packet jitter. 
In the same field of endeavor, Sarkar teaches wherein when the voice call has
been established over the designated channel, the QoS server is further configured to send and receive heartbeat packets over the designated channel periodically during the voice call and to determine a real-time quality of the designated channel based on at least one of: heartbeat packet loss, heartbeat packet latency, and heartbeat packet jitter (see at least col. 3 lines 49-55).

effective filing date to modify the combination of Bridgelall in view of Gazdzinski with Sarkar in order to reduce or eliminate problems associated with recovering a call resource from a call session problem associated with recovering a call resource from a call session (Sarkar col. 1 lines 29-37).

Regarding claim 9, Bridgelall in view of Gazdzinski and Sarkar teaches the system of claim 8.  In addition, Bridgelall further teaches wherein the VolP service is configured to transfer the voice call from the designated channel to a secondary channel when the quality of the designated channel! becomes degraded below a pre-determined threshold (~ see at least col. 3 lines 1-40).

Regarding claim 10, Bridgelall in view of Gazdzinski and Sarkar teaches the system of claim 9.  In addition, Bridgelall teaches wherein the mobile communications device includes a control module configured to automatically answer a new voice call via the secondary channel, and Suppress noticeable indications of the new voice call (~ see at least col. 3 lines 1-40).
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bridgelall, in view of Sarkar.
Regarding claim 11, Bridgelall teaches a method in an electronic communications system, the method comprising:
initiating a voice call between a Voice over Internet Protocol (VoIP) service coupled to a mobile network and a wireless local-area network (VLAN} via a wide-are 
selecting a designated channel selected from a first data channel from the VolP service to the mobile communications device via the mobile network, the second data channel, and a voice channel from the VolP service to the mobile communications device via a public switched telephone network (PSTN): and
establishing, at the VoIP service, the voice call over the designated channel.
Bridgelall does not appear to specifically teach determining a quality of a second data channel from the VoIP service to the mobile communications device via the WLAN.
In the same field of endeavor, Sarkar teaches determining a quality of a second data channel from the VoIP service to the mobile communications device via the WLAN (~ see at least col. 3 lines 49-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Bridgelall with Sarkar in order to reduce or eliminate problems associated with recovering a call resource from a call session problem associated with recovering a call resource from a call session (Sarkar col. 1 lines 29-37).
 
Regarding claim 12, Bridgelall in view of Sarkar teaches the method of claim 11.  In the obvious combination, Sarkar teaches wherein determining the quality of the second data channel comprises: sending and receiving data packets from a quality of service (QoS) server over the second data channel: and determining the quality of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Bridgelall with Sarkar in order to reduce or eliminate problems associated with recovering a call resource from a call session problem associated with recovering a call resource from a call session (Sarkar col. 1 lines 29-37).

Regarding claim 13, Bridgelall in view of Sarkar teaches the method of claim 11.  In the obvious combination, Sarkar further teaches wherein selecting the designated channel comprises selecting the second data channel as the designated channel when the quality of the second data channel exceeds a pre-determined threshold value (~ see at least col. 3 lines 49-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Bridgelall with Sarkar in order to reduce or eliminate problems associated with recovering a call resource from a call session problem associated with recovering a call resource from a call session (Sarkar col. 1 lines 29-37).

Regarding claim 14, Bridgelall in view of Sarkar teaches the method of claim 11. 
In the obvious combination, Sarkar teaches further comprising: sending and receiving data packets from a QoS server over the first data channel; and determining a 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Bridgelall with Sarkar in order to reduce or eliminate problems associated with recovering a call resource from a call session problem associated with recovering a call resource from a call session (Sarkar col. 1 lines 29-37).

Regarding claim 15, Bridgelall in view of Sarkar teaches the method of claim 14.  In the obvious combination, Sarkar teaches wherein selecting the designated channel comprises selecting, from the first data channel and the second data channel, the channel having higher quality (~ see at least col. 3 lines 49-55).

Regarding claim 16, Bridgelall in view of Sarkar teaches the method of claim 14.  In addition, Bridgelall teaches wherein selecting the designated channel comprises selecting the voice channel via the PSTN as the designated channel when the quality of the first and second data channels do not meet a pre-determined threshold value (~ see at least col. 5 lines 55-65).

Regarding claim 17, Bridgelall in view of Sarkar teaches the method of claim 11.  In the obvious combination, Sarkar teaches further comprising, when the voice call has been established over the designated channel, sending and receiving from a Qo5 server, heartbeat packets over the designated channel periodically during the voice call; 

Regarding claim 18, Bridgelall in view of Sarkar teaches the method of claim 17.  In the obvious combination, Sarkar teaches further comprising transferring the voice call from the designated channel to a secondary channel when the quality of the designated channel becomes degraded below a pre-determined threshold (~ see at least col. 3 lines 49-55).

Regarding claim 19, Bridgelall in view of Sarkar teaches the method of claim 18.  In addition, Bridgelall teaches the method further wherein transferring the voice call comprises: automatically answering a new voice call via the secondary channel; and suppressing noticeable indications of the new voice call (~ see at least col. 3 lines 1-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465